Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
Claims 1-15, 17-18 and 23-25 are pending. Claim 25 has been amended. Claims 1-15, 17-18 and 23-25 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 6-7, 9-11, 15 and 17-18 as unpatentable under 35 USC 103(a) over Singleton et al. in view of Aldrich et al. is withdrawn in view of Applicant’s arguments.
The rejection of claims 1-2, 6-7, 9-11, 14-15 and 17-18 as unpatentable under 35 USC 103(a) over Singleton et al. in view of Aldrich et al. and Patel et al. is withdrawn in view of Applicant’s arguments.

Double Patenting
The rejection of claims 1-2, 9-10, 15 and 17-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US10259843 in view of Singleton et al. is withdrawn in view of Applicant’s arguments.
The rejection of claims 1-3, 9-10, 15, 17-18 and 23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US10259843 in view of Singleton et al., Graham et al. and Fukuda et al. is withdrawn in view of Applicant’s arguments.
The rejection of claims 1-2, 6-7, 9-11, 15 and 17-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US10259843 in view of Singleton et al. and Aldrich et al. is withdrawn in view of Applicant’s arguments.
The rejection of claims 1-2, 9-11, 13-15 and 17-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US10259843 in view of Singleton et al., Aldrich et al. and Hirai et al. is withdrawn in view of Applicant’s arguments.
The rejection of claims 1-2, 6-7, 9-11, 14-15 and 17-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US10259843 in view of Singleton et al., Aldrich et al. and Patel et al. is withdrawn in view of Applicant’s arguments.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to a method comprising administering at least one of cyclo[Phe-D-Pro-Phe-Trp] and cyclo[Phe-D-Pro-Phe-D-Trp] or a pharmaceutically acceptable salt thereof to a subject suffering from prostate cancer or breast cancer.
The closest prior art (Singleton et al.) teaches that mu-opioid receptor (MOR) antagonists were found to reduce tumor growth in lung, head and neck, and breast tumors. Aldrich et al. teach that cyclo[Phe-D-Pro-Phe-D-Trp] is a kappa-opioid receptor (KOR). None of Singleton et al. and Aldrich et al. teach or suggest that cyclo[Phe-D-Pro-Phe-D-Trp] can function as a MOR. Furthermore, neither Singleton et al. nor Aldrich et al. teach or suggest administering cyclo[Phe-D-Pro-Phe-D-Trp] to treat prostate or breast cancer. For these reasons, the claims are both novel and unobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658